Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-2, 5-9, 12-18, 20 and 23-28 are pending.

Continued Examination Under 37 CFR 1.114
3.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2020 has been entered.
 
Claim Objections
4.		Claims 2, 24, 26 and 28 are objected to because of the following informalities: claims 2 and 24 depend on canceled claim 22. Claims 26 and 28 are dependent upon claim 24 which claims identical subject matter (therefore claims 26 and 28 do not further limit the subject matter). Appropriate correction is required.
		To further prosecution, the rejection below will assume: 
claim 2 (the temperature aggregator) depends on claim 23 (a temperature aggregator),
claim 24 (the determined lowest detected temperature) depends on claim 23 (a lowest detected temperature),
claim 26 depends on claim 25, and
claim 28 depends on claim 27. 
	Further claim 8 will be interpreted below as being dependent upon claim 25 following suit with similar claim 2, however no objection is made to claim 8.

Claim Rejections - 35 USC § 103
5.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		Claim(s) 1-2, 5-8, 12-18, 20, 23, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aurongzeb et al. (US Patent Application Publication 2019/0189042), herein after referred to as Aurongzeb, in view of Ellsworth, JR. et al. (US Patent Application Publication 2004/0095721)), herein after referred to as Ellsworth, JR.
Regarding independent claim 1, Aurongzeb discloses a computing device (abstract) comprising:
a display (figure 1 reference interpretation of display including a first display device 102 portion and a second display device 104 portion of the display);
a first temperature sensor to detect a temperature of the display (figure 1 reference temperature sensor 160(1) described in paragraph [0034] to detect temperature within the first housing 108 comprising 1st display 102; paragraph [0030] describes the detected temperature to regard temperature maps and figure 6 paragraphs [0056]-[0057] to regard the display and the display’s ability to produce color as described in paragraph [0038]);
figure 1 reference 2nd display device 104);
a second temperature sensor to detect a second temperature of the display (figure 1 reference temperature sensor 160(2) described in paragraph [0034] to detect temperature within the second housing 110 comprising 2nd display 104; paragraph [0030] describes the detected temperature to regard temperature maps and figure 6 paragraphs [0056]-[0057] to regard the display and the display’s ability to produce color as described in paragraph [0038]); 
a dynamic vapor chamber including one or more chambers between heat-generating components of the computing device (Figure 1 reference vapor chambers 156(1) and (2) described in paragraphs [0036] to be enabled to dissipate heat via spreading heat which is higher from one housing to another housing which has less heat.), and
[ ] the chambers to affect the detected temperatures of the display (paragraph [0036] describes the use of a vapor chamber comprising a plurality of metal chambers to cool/affect the temperature of components of the computing device such as the CPU, memory, etc.).
Aurongzeb does not specifically disclose the dynamic vapor chamber including one or more valves connected between heat-generating components of the computing device and one or both of the displays; and a vapor chamber controller to selectively actuate the valves to affect the detected temperatures of one or both of the displays.
Ellsworth, JR. discloses a computing device (abstract and figure 1) comprising:
a first temperature sensor to detect a first temperature of the computing device;
computing device (Figure 2 reference sensor 410 described in paragraph [0061] to sense the temperature of the heat source 240. Figure 1 describes the system 100 as comprising a plurality of heat sources 240 wherein figure 2 describes the aspect of a single heat source 240 in operation with a temperature sensor 410. Paragraph [0032] specifically describes the use of one or more temperature sensors. This describes each of the three or more heat sources 240 of figure 1 to each comprise at least one temperature sensor 410.);
a dynamic vapor chamber including one or more valves connected between heat-generating components of the computing device (Figure 1 reference system 100 comprising conduits 220. Figure 1 further depicts each conduit 220 to comprise a valve 420 between heat-generating components 240. Paragraph [0042] describes the heat generating components 240 include a hybrid heat sink including vapor chamber 259.); and
a vapor chamber controller to selectively actuate the valves to affect the detected temperatures of the computing device (Figure 2 reference control unit 400 described in paragraph [0032] to open valve 420 when temperature sensor 410 provides an indication that the temperature levels exceed a particular level to provide supplemental cooling (affecting the detected temperatures of the heat generating components of the computing device)).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Aurongzeb’s display with temperature sensors configured to detect and thereby control at least two valves of the dynamic vapor chamber to cool heat generating components of the display (such as processors) yielding the predictable results of providing a cooling system with reduced power use as compared to a vapor chamber cooling system paragraph [0034]).
Regarding claim 23, Aurongzeb discloses the computing device of claim 1, further comprising: a temperature aggregator to aggregate the detected temperatures and determine a lowest temperature of the display (paragraphs [0036]-[0037] describes taking higher heat of one housing to a lower temperature housing to equalize the temperature between both housings thereby describing determination of one of the housings to be the lowest of the detected temperatures in the display housings).
Regarding claim 2, Aurongzeb discloses the computing device of claim 23, wherein the temperature aggregator applies a temperature gradient function to estimate display temperature across a display area based on the detected temperatures (paragraphs [0036]-[0037] describes taking higher heat of one housing to a lower temperature housing to equalize the temperature between both housings thereby describing a gradient function).
Regarding claim 5, Aurongzeb discloses the computing device of claim 1 wherein the display is an organic light-emitting diode (OLED) display (paragraph [0022] describes the displays as OLED).
Regarding claim 6, Aurongzeb discloses the computing device of claim 1, further comprising: a storage device to store a series of driving voltages, each associated with a potential low temperature of the display (Paragraph [0027] describes based on detected temperatures (associated with a potential low temperature) and based on a calibration curve, one or more of a red, green, and blue level associated with either display is modified. Paragraph [0030] describes to store the applications, data, temperature maps utilized for the described invention (including those described in paragraph [0027] such as the calibration curves).).
independent claim 7, Aurongzeb discloses a computing device (abstract) comprising:
a first display (figure 1 reference 1st display device 102);
a first temperature sensor to detect a temperature of the first display (figure 1 reference temperature sensor 160(1) described in paragraph [0034] to detect temperature within the first housing 108 comprising 1st display 102; paragraph [0030] describes the detected temperature to regard temperature maps and figure 6 paragraphs [0056]-[0057] to regard the display and the display’s ability to produce color as described in paragraph [0038]);
a second display (figure 1 reference 2nd display device 104);
a second temperature sensor to detect a temperature of the second display (figure 1 reference temperature sensor 160(2) described in paragraph [0034] to detect temperature within the second housing 110 comprising 2nd display 104; paragraph [0030] describes the detected temperature to regard temperature maps and figure 6 paragraphs [0056]-[0057] to regard the display and the display’s ability to produce color as described in paragraph [0038]); 
a dynamic vapor chamber including one or more chambers between heat-generating components of the computing device (Figure 1 reference vapor chambers 156(1) and (2) described in paragraphs [0036] to be enabled to dissipate heat via spreading heat which is higher from one housing to another housing which has less heat.), and
[ ] the chambers to affect the detected temperatures of the display (paragraph [0036] describes the use of a vapor chamber comprising a plurality of metal chambers to cool/affect the temperature of components of the computing device such as the CPU, memory, etc.).
Aurongzeb does not specifically disclose the dynamic vapor chamber including one or more valves connected between heat-generating components of 
Ellsworth, JR. discloses a computing device (abstract and figure 1) comprising:
a first temperature sensor to detect a first temperature of the computing device;
a second temperature sensor to detect a second temperature of the computing device (Figure 2 reference sensor 410 described in paragraph [0061] to sense the temperature of the heat source 240. Figure 1 describes the system 100 as comprising a plurality of heat sources 240 wherein figure 2 describes the aspect of a single heat source 240 in operation with a temperature sensor 410. Paragraph [0032] specifically describes the use of one or more temperature sensors. This describes each of the three or more heat sources 240 of figure 1 to each comprise at least one temperature sensor 410.);
a dynamic vapor chamber including one or more valves connected between heat-generating components of the computing device (Figure 1 reference system 100 comprising conduits 220. Figure 1 further depicts each conduit 220 to comprise a valve 420 between heat-generating components 240. Paragraph [0042] describes the heat generating components 240 include a hybrid heat sink including vapor chamber 259.); and
a vapor chamber controller to selectively actuate the valves to affect the detected temperatures of the computing device (Figure 2 reference control unit 400 described in paragraph [0032] to open valve 420 when temperature sensor 410 provides an indication that the temperature levels exceed a particular level to provide supplemental cooling (affecting the detected temperatures of the heat generating components of the computing device)).
paragraph [0034]).
Regarding claim 25, Aurongzeb discloses the computing device of claim 7, further comprising: a temperature aggregator to aggregate the detected temperatures and determine a lowest temperature of the displays (paragraphs [0036]-[0037] describes taking higher heat of one housing to a lower temperature housing to equalize the temperature between both housings thereby describing determination of one of the housings to be the lowest of the detected temperatures in the display housings).
Regarding claim 8, Aurongzeb discloses the computing device of claim 25, wherein the temperature aggregator applies a temperature gradient function to estimate display temperature across a display area of each display based on the detected temperatures (paragraphs [0036]-[0037] describes taking higher heat of one housing to a lower temperature housing to equalize the temperature between both housings thereby describing a gradient function).
Regarding claim 12, Aurongzeb discloses the computing device of claim 7, wherein the displays are organic light-emitting diode (OLED) displays (paragraph [0022] describes the displays as OLED).
claim 13, Aurongzeb discloses the computing device of claim 7, further comprising: a storage device to store a series of driving voltages, each associated with a potential low temperature of the displays (Paragraph [0027] describes based on detected temperatures (associated with a potential low temperature) and based on a calibration curve, one or more of a red, green, and blue level associated with either display is modified. Paragraph [0030] describes to store the applications, data, temperature maps utilized for the described invention (including those described in paragraph [0027] such as the calibration curves).).
Regarding independent claim 14, Aurongzeb discloses a method of dynamically dirving one or more displays of a computing device (abstract) comprising:
detecting a first display (figure 1 reference 1st display device 102) temperature (figure 1 reference temperature sensor 160(1) described in paragraph [0034] to detect temperature within the first housing 108 comprising 1st display 102; paragraph [0030] describes the detected temperature to regard temperature maps and figure 6 paragraphs [0056]-[0057] to regard the display and the display’s ability to produce color as described in paragraph [0038]);
detecting a second display (figure 1 reference 2nd display device 104) temperature (figure 1 reference temperature sensor 160(2) described in paragraph [0034] to detect temperature within the second housing 110 comprising 2nd display 104; paragraph [0030] describes the detected temperature to regard temperature maps and figure 6 paragraphs [0056]-[0057] to regard the display and the display’s ability to produce color as described in paragraph [0038]); 
changing a dynamic vapor chamber cooling state (paragraph [0036] describes the use of a vapor chamber comprising a plurality of metal chambers to cool/affect the temperature of components of the computing device such as the CPU, memory, etc.), including chambers connected between heat-generating components of the computing device (Figure 1 reference vapor chambers 156(1) and (2) described in paragraphs [0036] to be enabled to dissipate heat via spreading heat which is higher from one housing to another housing which has less heat.), [ ].
Aurongzeb does not specifically disclose changing a dynamic vapor chamber cooling state, including a selective actuation of one or more valves connected between heat-generating components of the computing device, by a vapor chamber controller.
Ellsworth, JR. discloses a computing device (abstract and figure 1) comprising:
a first temperature sensor to detect a first temperature of the computing device;
a second temperature sensor to detect a second temperature of the computing device (Figure 2 reference sensor 410 described in paragraph [0061] to sense the temperature of the heat source 240. Figure 1 describes the system 100 as comprising a plurality of heat sources 240 wherein figure 2 describes the aspect of a single heat source 240 in operation with a temperature sensor 410. Paragraph [0032] specifically describes the use of one or more temperature sensors. This describes each of the three or more heat sources 240 of figure 1 to each comprise at least one temperature sensor 410.);
a dynamic vapor chamber including one or more valves connected between heat-generating components of the computing device (Figure 1 reference system 100 comprising conduits 220. Figure 1 further depicts each conduit 220 to comprise a valve 420 between heat-generating components 240. Paragraph [0042] describes the heat generating components 240 include a hybrid heat sink including vapor chamber 259.); and
computing device (Figure 2 reference control unit 400 described in paragraph [0032] to open valve 420 when temperature sensor 410 provides an indication that the temperature levels exceed a particular level to provide supplemental cooling (affecting the detected temperatures of the heat generating components of the computing device)).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Aurongzeb’s display with temperature sensors configured to detect and thereby control at least two valves of the dynamic vapor chamber to cool heat generating components of the display (such as processors) yielding the predictable results of providing a cooling system with reduced power use as compared to a vapor chamber cooling system which operates on a constant basis as disclosed by Ellsworth, JR. (paragraph [0034]).
Regarding claim 27, Aurongzeb discloses the method of claim 14, further comprising: aggregating the detected display temperatures to identify a lowest detected temperature within the displays (paragraphs [0036]-[0037] describes taking higher heat of one housing to a lower temperature housing to equalize the temperature between both housings thereby describing determination of one of the housings to be the lowest of the detected temperatures in the display housings).
Regarding claim 15, Aurongzeb and Ellsworth, JR. discloses the method of claim 27, wherein the aggregating operation further identifies one or both of hot and cold regions within the display, and wherein changing the dynamic vapor chamber cooling state is based on one or both of the identified hot and cold Aurongzeb: paragraphs [0036]-[0037] describes taking higher heat of one housing to a lower temperature housing to equalize the temperature between both housings thereby describing determination of one of the housings to be hotter and the other to be colder in comparison. Ellsworth, JR.: Figure 2 reference control unit 400 described in paragraph [0032] to open valve 420 when temperature sensor 410 provides an indication that the temperature levels exceed a particular level to provide supplemental cooling (affecting the detected temperatures of the heat generating components of the computing device)).
Regarding claim 16, Aurongzeb discloses the method of claim 14, wherein the first display temperature and the second display temperature are each within one display (Please note claiming “each within one display” provides multiple interpretations including: the first display and second display temperatures are simply each a display (be that display physical separate or physically together to form a larger display, both are one display, whatever “display” may be), a single physically defined display comprises multiple temperatures, or two physically separate physical displays are configured to display a common single image formed from the parts of the physically separate displays. However, in any of the three interpretations described, Aurongzeb discloses in paragraphs [0025]-[0026] describes detecting a temperature map of each display from a first set of temperature sensors for the first display and a second set of temperature sensors for the second display. Wherein the temperature map includes multiple temperature zones each having a different temperature. This describes multiple temperature detections of a single display physically separate from a second display which also comprises multiple temperature detections.).
Regarding claim 17, Aurongzeb discloses the method of claim 14, wherein the first display temperature and the second display temperature are each within separate displays (Please note claiming “separate display” provides multiple interpretations including: pixels as displays such that each pixel is separate from another pixel within a single display comprising a plurality of pixels or a display comprising a plurality of pixels is physically separate from another display comprising a plurality of pixels. However, in any of the three interpretations described, Aurongzeb discloses in paragraphs [0025]-[0026] describes detecting a temperature map of each display from a first set of temperature sensors for the first display and a second set of temperature sensors for the second display. Wherein the temperature map includes multiple temperature zones each having a different temperature. This describes multiple temperature detections of a single display physically separate from a second display which also comprises multiple temperature detections.).
Regarding claim 18, Aurongzeb discloses the method of claim 27, wherein the temperature aggregator applies a temperature gradient function to estimate display temperature across a display area of each display based on the detected temperatures (paragraphs [0036]-[0037] describes taking higher heat of one housing to a lower temperature housing to equalize the temperature between both housings thereby describing a gradient function).
Regarding claim 20, Aurongzeb discloses the method of claim 14, wherein the displays are an organic light-emitting diode (OLED) display (paragraph [0022] describes the displays as OLED).

6.		Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aurongzeb-Ellsworth, JR. in view of Cheon et al. (US Patent Application Publication 2006/0050038)), herein after referred to as Cheon.
		Regarding claim 9, Aurongzeb discloses the computing device of claim 25, wherein the temperature aggregator further to determine a lowest detected temperature of the displays (paragraphs [0036]-[0037] describes taking higher heat of one housing to a lower temperature housing to equalize the temperature between both housings thereby describing determination of one of the housings to be lower than the other housing), and wherein the dynamic voltage display driver further to independently set the [ ] signal applied to each display based on the determined [ ] detected temperature of each display (paragraph [0021] describes to reduce an amount of power being supplied to the displays, modifying the colors/brightness/intensity, or reduce screen resolution based on determined temperature of each display).
Aurongzeb does not specifically disclose wherein the temperature aggregator further to determine a lowest detected temperature of each display, and wherein the dynamic voltage display driver further to independently vary the driving voltage applied to each display based on the determined low temperature of each display.
Cheon discloses a computing device, wherein the temperature aggregator further to determine a lowest temperature of each display, and wherein the dynamic voltage display driver further to independently vary the driving voltage applied to each display based on the determined low temperature of each display (figure 2 depicts the timing controller 110 which comprises an extraction unit 210 which receives temperature T, original/uncompensated gray scale data GN, LUT 220 (described in paragraphs [0037]-[0039] and [0051]-[0052] to output a compensated value Gc corresponding to the detected temperature) which are then all utilized to generate compensated gray data GN-1’; paragraphs [0041]-[0044] describes the voltage generator 170 to utilize compensation data Gc adjusted according to temperature T via the LUT  to apply the data signal to the LC panel 150 thereby describing Gc as a set overall driving voltage applied to the display; paragraphs [0059]-[0060] describes a compensation lookup table LUT which may be selected according to the lowest temperature).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Aurongzeb’s dynamic vapor chamber temperature compensation in addition with the known technique of a abstract).

7.		Claim(s) 24, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aurongzeb-Ellsworth, JR. in view of Cheon, and further in view of Liu et al. (US Patent Application Publication 2016/0171931) herein after referred to as Liu.
Regarding claim 24, Aurongzeb discloses the computing device of claim 23.
Aurongzeb does not specifically disclose the computing device further comprising:
a dynamic voltage display driver to set overall driving voltage applied to the display above a Vcrit, wherein Vcrit is a minimum magnitude voltage that yields RGB pixel intensity variation less than 5% at the determined lowest temperature of the display.
Cheon a dynamic voltage display driver to set overall driving voltage applied to the display above a Vcrit, wherein Vcrit is a minimum magnitude voltage (figure 2 depicts the timing controller 110 which comprises an extraction unit 210 which receives temperature T, original/uncompensated gray scale data GN, LUT 220 (described in paragraphs [0037]-[0039] and [0051]-[0052] to output a compensated value Gc corresponding to the detected temperature) which are then all utilized to generate compensated gray data GN-1’; paragraphs [0041]-[0044] describes the voltage generator 170 to utilize compensation data Gc adjusted according to temperature T via the LUT  to apply the data signal to the LC panel 150 thereby describing Gc as a set overall driving voltage applied to the display) at the determined lowest detected temperature of the display (paragraphs [0059]-[0060] describes a compensation lookup table LUT which may be selected according to the lowest temperature and thereby the lookup table value interpreted to be the minimum magnitude voltage). 
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Aurongzeb’s dynamic vapor chamber temperature compensation in addition with the known technique of a dynamic voltage display driver to set overall driving voltage above a Vcrit based on determined lowest temperature yielding the predictable results of compensating a display to reduce image sticking as disclosed by Cheon (abstract).
Liu discloses a dynamic voltage display driver to set [ ] driving current applied to the display above a Ccrit, wherein Ccrit is a minimum magnitude current that yields RGB pixel intensity variation less than 5% (paragraph [0051] describes to compensate such that drive current of the degraded pixels is boosted (per pixel) so that their luminance returns to a level near or at 100%) at the determined low temperature of the display (paragraph [0046] describes wherein after determination of degraded pixels the video signal may be adjusted to compensate for such a determined degradation (including detection of “low” temperature) and examples a drop in luminance by x% (due to “low” temperature) is compensated by increasing x% luminance of the video signal on a per pixel compensation basis above the critical current Ccrit corresponding to the –x% of current loss (describing Ccrit and x% to be the minimum magnitude to yield the luminance at 100%); paragraph [0059] and figure 4 reference drive controller 430 describes how a pixel is driven).
paragraph [0051]).
Regarding claim 26, Aurongzeb discloses the computing device of claim 25.
Aurongzeb does not specifically disclose the computing device further comprising:
a dynamic voltage display driver to set overall driving voltage applied to the display above a Vcrit, wherein Vcrit is a minimum magnitude voltage that yields RGB pixel intensity variation less than 5% at the determined lowest temperature of the display.
Cheon a dynamic voltage display driver to set overall driving voltage applied to the display above a Vcrit, wherein Vcrit is a minimum magnitude voltage (figure 2 depicts the timing controller 110 which comprises an extraction unit 210 which receives temperature T, original/uncompensated gray scale data GN, LUT 220 (described in paragraphs [0037]-[0039] and [0051]-[0052] to output a compensated value Gc corresponding to the detected temperature) which are then all utilized to generate compensated gray data GN-1’; paragraphs [0041]-[0044] describes the voltage generator 170 to utilize compensation data Gc adjusted according to temperature T via the LUT  to apply the data signal to the LC panel 150 thereby describing Gc as a set overall driving voltage applied to the display) at the determined lowest detected temperature of the display (paragraphs [0059]-[0060] describes a compensation lookup table LUT which may be selected according to the lowest temperature and thereby the lookup table value interpreted to be the minimum magnitude voltage). 
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Aurongzeb’s dynamic vapor chamber temperature compensation in addition with the known technique of a dynamic voltage display driver to set overall driving voltage above a Vcrit based on determined lowest temperature yielding the predictable results of compensating a display to reduce image sticking as disclosed by Cheon (abstract).
Liu discloses a dynamic voltage display driver to set [ ] driving current applied to the display above a Ccrit, wherein Ccrit is a minimum magnitude current that yields RGB pixel intensity variation less than 5% (paragraph [0051] describes to compensate such that drive current of the degraded pixels is boosted (per pixel) so that their luminance returns to a level near or at 100%) at the determined low temperature of the display (paragraph [0046] describes wherein after determination of degraded pixels the video signal may be adjusted to compensate for such a determined degradation (including detection of “low” temperature) and examples a drop in luminance by x% (due to “low” temperature) is compensated by increasing x% luminance of the video signal on a per pixel compensation basis above the critical current Ccrit corresponding to the –x% of current loss (describing Ccrit and x% to be the minimum magnitude to yield the luminance at 100%); paragraph [0059] and figure 4 reference drive controller 430 describes how a pixel is driven).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Aurongzeb-Cheon’s dynamic voltage display driver with the known technique of applying minimum paragraph [0051]).
Regarding claim 28, Aurongzeb discloses the method computing device of claim 27.
Aurongzeb does not specifically disclose the method further comprising:
Setting an overall driving voltage applied to the displays above a Vcrit, wherein Vcrit is a minimum magnitude voltage that yields RGB pixel intensity variation less than 5% at the identified lowest detected temperature.
Cheon a dynamic voltage display driver to set overall driving voltage applied to the display above a Vcrit, wherein Vcrit is a minimum magnitude voltage (figure 2 depicts the timing controller 110 which comprises an extraction unit 210 which receives temperature T, original/uncompensated gray scale data GN, LUT 220 (described in paragraphs [0037]-[0039] and [0051]-[0052] to output a compensated value Gc corresponding to the detected temperature) which are then all utilized to generate compensated gray data GN-1’; paragraphs [0041]-[0044] describes the voltage generator 170 to utilize compensation data Gc adjusted according to temperature T via the LUT  to apply the data signal to the LC panel 150 thereby describing Gc as a set overall driving voltage applied to the display) at the determined lowest detected temperature of the display (paragraphs [0059]-[0060] describes a compensation lookup table LUT which may be selected according to the lowest temperature and thereby the lookup table value interpreted to be the minimum magnitude voltage). 
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Aurongzeb’s dynamic vapor chamber temperature compensation in addition with the known technique of a dynamic voltage display driver to set overall driving voltage above a Vcrit based abstract).
Liu discloses a dynamic voltage display driver to set [ ] driving current applied to the display above a Ccrit, wherein Ccrit is a minimum magnitude current that yields RGB pixel intensity variation less than 5% (paragraph [0051] describes to compensate such that drive current of the degraded pixels is boosted (per pixel) so that their luminance returns to a level near or at 100%) at the determined low temperature of the display (paragraph [0046] describes wherein after determination of degraded pixels the video signal may be adjusted to compensate for such a determined degradation (including detection of “low” temperature) and examples a drop in luminance by x% (due to “low” temperature) is compensated by increasing x% luminance of the video signal on a per pixel compensation basis above the critical current Ccrit corresponding to the –x% of current loss (describing Ccrit and x% to be the minimum magnitude to yield the luminance at 100%); paragraph [0059] and figure 4 reference drive controller 430 describes how a pixel is driven).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Aurongzeb-Cheon’s dynamic voltage display driver with the known technique of applying minimum compensation that yields RGB pixel intensity variation less than 5% yielding the predictable results of a uniform color display as disclosed by Liu (paragraph [0051]).

Response to Arguments
8.		Applicant’s arguments with respect to claim(s) have been considered and relate towards previously allowable subject matter. RCE has provided additional time for search providing newly cited prior art Ellsworth, JR. found to reject the subject matter as describe above. 

Conclusion
9.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.